IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1451
                             Filed February 7, 2018


KIMBERLY N. ALLGOOD,
     Plaintiff-Appellee,

vs.

JESSE A. BARNES SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom, Judge.



      Defendant appeals a district court order denying his motion to modify a no-

contact order. AFFIRMED.



      Andrea K. Buffington of Ranes Law Firm, West Des Moines, for appellant.

      Kimberly N. Allgood, Des Moines, appellee pro se.



      Considered by Vogel, P.J., Tabor, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                          2


GOODHUE, Senior Judge.

       Kimberly Allgood obtained a domestic abuse protective order against Jesse

Barnes under Iowa Code chapter 236 (2016). The order gave Allgood temporary

physical care of the parties’ children and provided Barnes would have supervised

visitation with the children. Barnes filed a motion to modify, claiming he was not

being granted access to the children. The district court modified the protective

order to change who could supervise visitation. Barnes appeals the modified

protective order.

       Our review in this case is de novo. See Wilker v. Wilker, 630 N.W.2d 590,

595 (Iowa 2001). Having reviewed the record, we determine the case should be

affirmed without opinion, pursuant to Iowa Rule of Appellate Procedure 6.1203(a)

(“A judgment of the district court is correct”) and (d) (“No error of law appears”).

       AFFIRMED.